Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 2/21/2022. Claims 2-3 have been cancelled.  Claims 1, and 17 have been amended. Therefore claims 1 and 4-20 are presently pending in the application and have been considered as follows.

Response to Amendments
Applicant’s amendments to claims 1 and 17 has been noted.  The claim has been reviewed, entered and found obviating to previously raised rejections.  Therefore, previously raised rejection under 35 USC 112 (b) or 35 USC 112 (pre-AIA ), second paragraph is hereby withdrawn.

Response to Arguments
Applicant’s arguments filed on 2/21/2022 have been fully considered and are persuasive.  The rejection of claims 1, and 4-20 has been withdrawn.

Allowable Subject Matter
Terminal Disclaimer submitted on 2/21/2022 has been reviewed and accepted.

Prior art of record teaches:
Roetter (US 2005/0273388 A1) teaches a method for tracking user actions associated with an advertisement includes receiving conversion information. The method also includes determining whether the conversion information represents a valid conversion corresponding to a user action (Abstract). See also paras. 44, 47-49, and 104) 
Perron (US 2008/0140542 A1) teaches an online web store to direct customers to a geographically appropriate e-commerce store front is described. The web store redirects customers based upon the customer's internet protocol (IP) address. For example, company "X" has two sites. One of the sites is for the Asian Pacific (APAC) region while another handles the European, Middle East, and African (EMEA) area. Within the APAC region, company "X" has a specific locale set up for the Australian continent. Company "X" would need a way to host one link on its site that would direct the user to the correct site and locale. A preferred embodiment utilizes an action handler for a link that when clicked would determine the users locale based on their IP address and redirect the user to the appropriate site and locale (Abstract).  See also paras. 10, 19, 25, 28-29, and Figure 2.
Kokernak et al. (US 2008/0167992 A1) teaches the systems and methods described herein relates to a system for allowing a consumer to track an advertisement for a product. The system includes an equipment for capturing a response by the consumer to the advertisement delivered from a first platform. The system also includes 
Wu et al. (US 10,019,731 B1) teaches in general, this specification relates to content presentation. In general, one aspect of the subject matter described in this specification can be embodied in methods that include the actions of presenting an ad within a mobile application interface of a mobile device; receiving a user selection of the ad; determining that a browser session is to be initiated in response to the user selection of the ad; generating a request URL, using one or more processors, where the request URL includes a device identifier for the mobile device; and submitting the URL request using the browser including: determining whether an ad cookie associated with the ad exists on the browser, and if the cookie associated with the ad exists, sending an ad cookie identifier along with the request. Other embodiments of this aspect include corresponding systems, apparatus, and computer program products (Abstract).  See also figures 2-3.
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "receiving a uniform resource locator (URL) via an interface of a computing system responsive to activation of an Internet link in a user interface of an executing application installed in a smart phone that comprises a plurality of installed applications, wherein the plurality of installed applications comprises the executing application, a browser application and at least another application; parsing the URL for information that identifies an item; determining a type of the item is an application item that corresponds to the executing application; via the computing system, determining a geolocation of the smart phone; and based at least in part on the geolocation of the smart phone, the information that identifies the item and the type of the item, via the computing system, generating a redirection link, wherein the redirection link directs the executing application to the item in an Internet store associated with the executing application, wherein the generating comprises making a decision as to whether the Internet store associated with the executing application utilizes an internal affiliate program or an external affiliate program, and wherein, based on the decision, the redirection link comprises affiliate information for an internal affiliate or an external affiliate”, in combination with all other claim limitations, as it has been recited in independent claims 1 and 17.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/February 27, 2022/
/ltd/